June 18, 2009 VIA EDGAR The United States Securities and Exchange Commission Judiciary Plaza treet, NE Washington, D.C. 20549-4644 Re: Nationwide Life Insurance Company Registration Statement on Form S-1; File No. 333-155368 Ladies and Gentlemen: Pursuant to the Rule 461 of the Securities Act of 1933, Nationwide Life Insurance Company respectfully requests acceleration of the effective date of the registration statement.It is desired that the registration become effective on June 18, 2009. The undersigned is an Officer of Nationwide Life Insurance Company and is duly authorized to request accelerated effectiveness of the registration statement. Please call Holly J. Hunt at (614) 677-2216 should you have any questions. Sincerely, NATIONWIDE LIFE INSURANCE COMPANY /s/Cathy M. Marasco Cathy M. Marasco Associate Vice President-Individual Investments Group cc:Ms. Rebecca Marquigny Office of Insurance Products
